Citation Nr: 1753509	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  09-25 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristy L Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Additionally, in a May 2017 rating decision, the agency of original jurisdiction (AOJ) implemented the Board's May 2017 decision by granting service connection for a cardiovascular disorder, namely hypertension and arthrosclerosis.  An initial noncompensable rating was assigned, effective August 11, 2008.  The Veteran filed a notice of disagreement as to the initially assigned rating in June 2017.  To date, a statement of the case as to this claim has not yet been issued; however, the Board has no reason to believe that such will not be accomplished and has added this to the introduction section for awareness purposes. 

In July 2014, the Board reopened the Veteran's petition to reopen a claim for service connection for an acquired psychiatric disorder.  This reopened claim was remanded to allow for a requested Board hearing to be scheduled.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A hearing transcript has been associated with the record.

In May 2017, the Board remanded the instant matter for additional development and adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In its May 2017 remand, the Board instructed the AOJ to obtain all of the Veteran's psychiatric treatment records dated after January 2017, to obtain an etiology opinion and to readjudicate the claim by issuing a supplemental statement of the case (SSOC).

However, the AOJ essentially undertook no development on remand.  The Veteran's psychiatric treatment records and etiology opinion were not obtained and an SSOC was not issued.  On remand, this development should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA psychiatric treatment records dated after January 2017.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the foregoing development, and following the receipt of any outstanding records, return the claims file, to include a copy of this remand, to the April 2016 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's claimed acquired psychiatric disorder other than PTSD.  If the examiner who drafted the April 2016 examination report is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner is asked to furnish an opinion with respect to the following questions: 

(A) For each currently diagnosed acquired psychiatric disorder other than PTSD, is it at least as likely as not (a 50 percent or higher probability) that such disorder had its onset during or was otherwise related to his service?  If the examiner determines that the Veteran does not meet the diagnostic criteria for an anxiety disorder or depressive disorder, he or she should reconcile such findings with the June 2010 VA PTSD examination.

(B) The examiner should also indicate whether the Veteran manifested a psychosis within one year of his discharge from active duty in March 1983 and, if so, should describe the manifestations of such psychosis.   For VA purposes, a 'psychosis' includes a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

The examiner should consider all of the evidence of record, including the Veteran's lay statements and medical records.  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




